[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________           FILED
                                                       U.S. COURT OF APPEALS
                                    No. 10-11881         ELEVENTH CIRCUIT
                                Non-Argument Calendar     OCTOBER 28, 2010
                              ________________________        JOHN LEY
                                                               CLERK
                                Agency No. A095-709-779


CHE HO YEP,
a.k.a. Qi He Ye,

llllllllllllllllll                                                   lll   Petitioner,

                                          versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllll                                                        Respondent.

                              ________________________

                          Petition for Review of a Decision of the
                               Board of Immigration Appeals
                               ________________________

                                    (October 28, 2010)

Before BARKETT, HULL and FAY, Circuit Judges.

PER CURIAM:
      Che Ho Yep, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s

(“IJ”) final order of removal and denying Yep’s application for asylum,

withholding of removal under the Immigration and Nationality Act (“INA”), and

relief under the United Nations Convention Against Torture(“CAT”), 8 U.S.C.

§§ 1158, 1231, 8 C.F.R. § 208.16(c). On appeal, Yep asserts that the BIA erred as

a matter of law when it concluded that he had not established a well-founded fear

of future persecution in China based on his practice of Falun Gong. Yep also

contends that the BIA erred in finding that he had not met his burden of

establishing eligibility for withholding of removal. Finally, Yep argues that the

BIA erred in concluding that he abandoned his claim for CAT relief. For the

reasons set forth below, we deny the petition for review.

                                         I.

      In 2005, the Department of Homeland Security issued a Notice to Appear to

Yep. The notice alleged that Yep was a native and citizen of China who arrived in

the United States on or about March 20, 2005. The notice charged that Yep was

removable because he was not in possession of a valid passport, visa, or other

travel or entry document. At an initial hearing, Yep admitted the allegations in the

Notice to Appear and conceded removability. He also submitted an application for

                                         2
asylum, withholding of removal, and CAT relief. Yep explained that he feared

persecution in China because he was a member of the Falun Gong movement.

      The administrative record included a copy of the State Department’s

International Religious Freedom Report for 2008, which explained that Falun

Gong is “a self-described spiritual movement that blends aspects of Taoism,

Buddhism, and the meditation techniques and physical exercises of qigong (a

traditional Chinese exercise discipline), with the teachings of Falun Gong leader

Li Hongzhi.” The Falun Gong movement had approximately 2.1 million adherents

before the Chinese government banned the movement as a “cult.” According to

Falun Gong sources, over 100,000 members of the movement have been detained

since 1999, and many of those individuals have been subjected to abuse and

torture while in custody. The record also included the State Department’s China

Country Reports on Human Rights Practices for 2007 (“2007 Country Report”),

which explained that the Chinese government continued to target members of the

Falun Gong movement for arbitrary arrest and detention. The United Nations

reported that some Falun Gong members were tortured while in custody. Leaders

of the movement were singled out for particularly harsh treatment.

      At an asylum hearing, Yep testified that he was born in Fujian Province,

China. He came to the United States in 2005. Yep explained that he left China

                                         3
because he was a practitioner of Falun Gong. He first became involved in Falun

Gong in 2003 after his father used Falun Gong to relieve arthritis pain. Yep

learned Falun Gong techniques from his father, and he also “went outside and

learned from the group.” Yep decided to leave China after a friend, Dong Chen,

was arrested for practicing Falun Gong. Yep explained that Dong Chen’s arrest

made him afraid that he would be arrested as well and would not be allowed to

continue practicing Falun Gong. He testified that it would not be safe for him to

return to China because he might be arrested, imprisoned, and beaten.

      On cross-examination, Yep acknowledged telling an immigration officer

during an airport interview that he did not fear persecution in China and did not

know why he was coming to the United States. He explained that he made those

statements because he was afraid and did not know how to answer the questions.

Yep had never been arrested while living in China. He used to practice his Falun

Gong exercises about once a week in the mountains near the village. Yep stated

that the leader of Falun Gong is Master Li Hongzhi, and he identified the three

core values of the movement as “[t]ruthness, kindness, and tolerance.” He

explained that the five key exercises were “Buddha showing thousand hands,

Falun standing stance exercise, Falun heavenly circulation exercise, penetrating

cosmic exercise, strengthening divine power exercise.” Yep’s father continued to

                                         4
practice Falun Gong in China. His father had never been arrested because he

performed the exercises secretly at home.

      The IJ issued an oral decision denying Yep’s applications for asylum,

withholding of removal, and CAT relief. As an initial matter, the IJ concluded that

Yep’s testimony at the asylum hearing was not credible. The IJ also found that

Yep had failed to demonstrate past persecution or a well-founded fear of future

persecution. With respect to past persecution, the IJ noted that Yep had never

been arrested or interrogated for practicing Falun Gong. In addition, the IJ

concluded that Yep’s fear of future persecution was not reasonable given his lack

of credibility and the fact that he had not suffered past persecution in China.

Accordingly, the IJ denied Yep’s asylum application. Because Yep was unable to

satisfy the standard for asylum, the IJ also determined that he was unable to meet

the higher standard for withholding of removal. Finally, the IJ denied Yep’s claim

for CAT relief because he had not established that it was more likely than not that

he would be tortured if he returned to China.

      Yep appealed to the BIA, but the BIA dismissed his appeal. The BIA did

not adopt the IJ’s adverse credibility finding, but it did agree with the IJ’s

conclusion that Yep had failed to establish past persecution or a well-founded fear

of persecution. The BIA observed that Yep did not offer any evidence that the

                                           5
Chinese government was aware that he practiced Falun Gong, and it concluded

that the mere fact that one of Yep’s friends was arrested did not mean that Yep

himself would be singled out for persecution. In addition, the BIA stated that the

Chinese government’s persecution of individuals who practice Falun Gong was

not so systematic or pervasive as to amount to a pattern or practice of persecution.

Because Yep had been unable to establish a well-founded fear of future

persecution, the BIA concluded that he also was unable to meet the higher

standard for withholding of removal. Finally, the BIA determined that Yep had

not offered any “cogent arguments” with respect to his claim for CAT relief, and,

therefore, had abandoned that claim.

                                         II.

      In a case where the BIA issues its own opinion, we review only the BIA’s

decision, except to the extent that the BIA adopts the IJ’s reasoning. Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). Here, the BIA issued its own

opinion and did not expressly adopt the reasoning of the IJ. Therefore, we review

only the BIA’s opinion.

      We review the BIA’s factual findings to determine whether they are

supported by substantial evidence. Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27

(11th Cir. 2004) (en banc). Under the substantial evidence standard, we “view the

                                         6
record evidence in the light most favorable to the agency’s decision and draw all

reasonable inferences in favor of that decision.” Id. at 1027. We may reverse the

BIA’s factual findings only when the record compels a reversal. Id.

      An alien seeking asylum must demonstrate either that he suffered past

persecution, or that he has a well-founded fear of persecution. 8 C.F.R. 208.13(a),

(b); Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1351 (11th Cir. 2009). To

establish past persecution, the alien must show that he previously was persecuted

on account of a protected ground. 8 C.F.R. 208.13(b)(1); Kazemzadeh, 577 F.3d

at 1351. To establish a well-founded fear of future persecution, the alien must

show that he has a fear of persecution that is both “subjectively genuine and

objectively reasonable.” Al Najjar, 257 F.3d at 1289. The alien must demonstrate

that he will be singled out for persecution, “or that he is a member of, or is

identified with, a group that is subjected to a pattern or practice of persecution.”

Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1174 (11th Cir. 2008).

      We have explained that “[i]nvolvement with Falun Gong in China by itself

does not entitle a person to asylum in the United States.” Zheng v. U.S. Att’y Gen.,

451 F.3d 1287, 1292 (11th Cir. 2006). In Zheng, the petitioner was arrested by

Chinese authorities based on his membership in the Falun Gong movement. Id. at

1289. He was detained for five days, was forced to watch and read anti-Falun

                                           7
Gong materials, and was compelled to stand in the sun for two hours. Id. After

determining that the petitioner was unable to show past persecution based on his

detention, we concluded that the petitioner was also unable to establish a

well-founded fear of future persecution. Id. at 1290-92. We observed that the

petitioner was not a leader in the Falun Gong movement and was able to relocate

to a rural village following his detention without further harassment from the

authorities. Id. at 1291-92.

      In this case, substantial evidence supports the BIA’s finding that Yep failed

to establish a well-founded fear of persecution. Although Yep’s friend Dong Chen

was arrested for practicing Falun Gong, there is no evidence in the record that the

Chinese government is aware that Yep himself practices Falun Gong. Therefore,

the record does not compel a finding that Yep would be singled out for

persecution if he returns to China. Moreover, even if the authorities were to learn

of Yep’s involvement in Falun Gong, it is not clear that he would be subjected to

mistreatment that rises to the level of persecution. The background information in

the record indicates that the Chinese government takes a variety of measures

against Falun Gong adherents, ranging from harassment or detention to more

serious forms of abuse. However, the 2007 Country Report indicates that the

harshest punishments are reserved for Falun Gong leaders, rather than ordinary

                                         8
practitioners such as Yep. Thus, the record does not compel the conclusion that

Yep will be persecuted if his Falun Gong activities are discovered. Accordingly,

the BIA’s denial of Yep’s claim for asylum is supported by substantial evidence.

                                         III.

      As noted above, we review the BIA’s factual findings under the substantial

evidence standard. See Adefemi, 386 F.3d at 1026-27. The Supreme Court has

explained that, when the BIA has not addressed a particular issue that is necessary

to decide an immigration proceeding, a Court of Appeals normally must remand to

the BIA for further proceedings rather than addressing that issue in the first

instance. INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 355, 154 L.Ed.2d 272

(2002). Nevertheless, the Supreme Court has indicated that a remand might not be

necessary in certain rare circumstances. Id. at 16, 123 S.Ct. at 355. We have

explained that a remand is not needed where “the undecided issue is legal, not

factual,” such that the agency’s superior expertise and fact-finding capabilities

would not provide any assistance in resolving the issue. Calle v. U.S. Att’y Gen.,

504 F.3d 1324, 1330 (11th Cir. 2007).

      To qualify for withholding of removal, an alien must show that his life or

freedom would be threatened in the proposed country of removal on account of a

protected ground. INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). To qualify for

                                          9
CAT relief, an alien must demonstrate that it is more likely than not that he would

be tortured if he is removed to the designated country of removal. 8 C.F.R.

§ 208.16(c)(2). Because the standards for withholding of removal and CAT relief

are higher than the standard for asylum, an applicant who is unable to establish

eligibility for asylum generally will not be eligible for withholding of removal or

CAT relief. Sepulveda., 401 F.3d at 1232-33; Al Najjar, 257 F.3d at 1303.

      In this case, because Yep was unable to satisfy the standard for asylum, the

BIA correctly concluded that he was unable to satisfy the higher standard for

withholding of removal. See Sepulveda, 401 F.3d at 1232-33; Al Najjar, 257 F.3d

at 1303. It appears that the BIA erred when it concluded that Yep waived his

claim for CAT relief by not offering any “cogent arguments” with respect to that

issue. In his appeal brief to the BIA, Yep asserted that the IJ erred by denying his

claim for CAT relief, and he pointed to statements in the 2007 Country Report that

some practitioners of Falun Gong have been tortured while in custody.

Nevertheless, because Yep failed to meet the standard for asylum, his claim for

CAT relief fails as a matter of law. See Al Najjar, 257 F.3d at 1303. Therefore, it

is unnecessary to remand Yep’s claim for CAT relief for further proceedings. See

Calle, 504 F.3d at 1330.

      Accordingly, we deny the petition for review.

                                         10
PETITION DENIED.




                   11